Citation Nr: 1815350	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-27 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating higher than 20 percent for chronic fatigue syndrome (CFS).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1984 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Houston, Texas.

In October 2011, the Board remanded this case for additional development.  The case is now again before the Board for further appellate consideration.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is of record. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period of the claim, the Veteran's CFS has caused debilitating fatigue which has been nearly constant and has restricted routine daily activities to less than 50 percent of the pre-illness level; his CFS has not been so severe as to restrict routine daily activities almost completely and occasionally preclude self-care.


CONCLUSION OF LAW

Throughout the period of the claim, the criteria for a 60 percent initial rating for CFS, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.88b, Diagnostic Code (DC) 6354 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 
38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and Analysis

The Veteran's CFS is rated under 38 C.F.R. § 4.88b, DC 6354.  Under DC 6354, a 20 percent rating is warranted for debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  

A 40 percent rating is warranted for debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  

A 60 percent rating is warranted for debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  

A 100 percent rating is warranted for debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.

At this juncture, the Board notes that "the evaluation of the same disability under various diagnoses is to be avoided . . . and the evaluation of the same manifestation under different diagnoses are to be avoided."  38 C.F.R. § 4.14 (2017).

In this regard, in addition to CFS, the Veteran has been granted service connection for sleep apnea, for which he is assigned a 50 percent rating on the basis that the condition requires the use of a continuous airway pressure (CPAP) machine.  See 38 C.F.R. § 4.97, DC 6847 (2017).  The Board notes there is some indication in the medical evidence of record that some portion of the Veteran's fatigue symptoms may be related to his sleep apnea.  However, because the Veteran's sleep apnea rating does not rely on the presence of fatigue, the Board has resolved reasonable doubt in the Veteran's favor with respect to this issue, and will assume all fatigue symptoms are due to his CFS, for rating purposes.

The Board notes, however, that the Veteran has also been granted service connection for a cognitive disorder, to include symptoms of memory loss, for which he is assigned a 30 percent rating.  The record shows the Veteran has attributed cognitive symptoms, to include memory impairment, to his CFS.  Again, however, these symptoms are compensated by the rating assigned to the Veteran's cognitive disorder.  Thus, inclusion of them in any rating of the Veteran's CFS would violate the pyramiding principle referenced above.  See 38 C.F.R. § 4.14 (2017).  Accordingly, the Board will not address the Veteran's cognitive symptoms, to include memory impairment, in its evaluation of the Veteran's CFS below.

The Veteran was afforded a VA examination in February 2005.  The examiner noted the Veteran's report that he had suffered from fatigue for the past ten to fifteen years.  The Veteran stated he was constantly exhausted and had to sleep during his lunch hour to make it through the day.

At a February 2008 Board hearing related to a separate issue, the Veteran described his fatigue as debilitating, and stated he was exhausted all the time.

In a November 2009 letter, the Veteran asserted his CFS had not improved.  He explained that on average, he was completely exhausted by 10:00 to 11:00 a.m., and many times even as soon as he got up in the morning.  He stated that this exhaustion lasted the rest of the day, up until bedtime.
 
The Veteran was afforded an additional VA examination in February 2010.  It was noted the Veteran had trouble staying awake during daytime hours and was tired most of the time.
In a November 2010 correspondence, the Veteran stated his fatigue was cyclical in nature, and he proceeded to describe three cycles of varying severity.  During all cycles, he stated, fatigue hit him around 11:00 a.m., or sooner if he ate breakfast, like walking into a brick wall or pulling the plug in a sink full of water.  During the worst cycle, he stated, his exhaustion was completely debilitating, his hands became numb, he had labored breathing, and his limbs felt like they were twice their weight.  During this period, it took great effort just to stay standing or keep his head up.  During the middle cycle, the severity of his symptoms was the same as the worst cycle, just with less severe physical paralysis.  During the last cycle, the Veteran stated, he still had nagging fatigue and exhaustion, but could push through and continue with his tasks.  No matter what cycle he was in, the Veteran stated he found it difficult to enjoy outings, family time, or vacations, since he was always tired.
 
In an August 2011 statement, the Veteran's wife corroborated the Veteran's account of his symptoms.  She stated that the Veteran often needed to lie down on the couch after only being awake and active for two or three hours in the morning, and that he frequently fell asleep again in the early evening around 7:00 or 8:00 pm.  She asserted the Veteran's CFS had impacted his ability to work and to engage in physical activities, such as walking more than 20 minutes, with his family.

The Veteran was afforded an additional VA examination in January 2014.  The examiner noted the Veteran's report that the onset of his fatigue was during service, and his description of it as body fatigue and heaviness to his legs, with numbness in his face.  The examiner also noted the Veteran had been diagnosed with sleep apnea and a cognitive disorder of unknown etiology.  Ultimately, the examiner indicated the Veteran had debilitating fatigue, neuropsychological symptoms, and sleep disturbances attributable to his CFS, but also again noted the Veteran had multiple diagnoses (sleep apnea and a cognitive disorder) that shared similar symptoms with his diagnosed CFS.  Thus, the examiner concluded, he was unable to determine if, and the extent to which, the Veteran's CFS affected his routine daily activities as compared to his pre-illness level.

In a July 2014 statement, the Veteran asserted his fatigue struck him as if he had walked into a brick wall, and that one moment he might be perfectly fine, and the next the energy just drained out of him as if he had run a marathon or worked to muscle failure.

At his May 2017 hearing before the undersigned, the Veteran described his CFS symptoms and their effect on his daily routine and activities consistently with his previous statements, summarized above.  He then elaborated, stating that during episodes of fatigue, which often occurred daily, he was forced to go home and get in his recliner, where he usually spent the rest of the day.  He stated that occasionally during these episodes, it was difficult to even get up to use the bathroom or to lift his head off the pillow.  The Veteran also testified the severity of his CFS had remained relatively the same throughout the period of the claim.

The above evidence reflects that the Veteran's CFS has caused debilitating fatigue and other symptoms which have been nearly constant and have restricted his routine daily activities.  After a thorough review of the foregoing and of the entire record, and given the vague nature of the diagnostic criteria contained in DC 6354, the Board has resolved all reasonable doubt in favor of the Veteran and has determined that the Veteran's CFS symptoms have restricted his routine daily activities to less than 50 percent of his pre-illness level throughout the period of the claim.  Accordingly, a 60 percent initial rating for the Veteran's CFS is warranted throughout the period of the claim.

In this regard, the Veteran's description of his CFS symptoms and their effect on his daily life has remained consistent throughout the period of the claim.  The Board finds no reason to doubt the veracity of the Veteran's accounts.  These accounts show the Veteran's fatigue has significantly impacted his life, to include by frequently confining him to a recliner for a majority of the day, resulting in a substantial reduction in his ability to engage in personal activities and activities with his family and others.

After a thorough review of the record, however, the Board finds no evidence that the Veteran's CFS symptoms have been so severe as to occasionally preclude self-care.  As such, the Board finds an initial rating higher than 60 percent for the Veteran's CFS has not been warranted at any time during the period of the claim.


ORDER

The Board having determined that a 60 percent initial rating is warranted for the Veteran's chronic fatigue syndrome throughout the period of the claim, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board notes that service connection is in effect for sleep apnea, rated as 50 percent disabling; a cognitive disorder, rated as 30 percent disabling; a cervical spine disability, rated as 20 percent disabling; bladder neck obstruction, rated as 20 percent disabling; a right ankle disability, rated as 10 percent disabling; a left ankle disability, rated as 10 percent disabling; a right knee disability, rated as 10 percent disabling; a left knee disability, rated as 10 percent disabling; a bilateral foot disability, rated as 10 percent disabling; acid reflux disease, rated as 10 percent disabling; and a right wrist disability, sinusitis, allergic rhinitis, bradycardia, hemorrhoids, varicocele/scrotal varices, anemia, and various scars, all rated as noncompensably disabling.  

The Veteran has contended that his sleep apnea, CFS, and cognitive disorder, which cause fatigue and mental impairment, in combination with his other disabilities, which cause physical impairment, preclude him from substantially gainful employment.  As noted above, the Veteran was last afforded a VA examination related to his CFS in January 2014.  With respect to employment, the examiner simply indicated the Veteran's CFS did not impact his ability to work, but provided no explanation.  The last time the Veteran was afforded a VA examination to address any of his service-connected physical disabilities was in April 2010.

Upon a review of the record, no VA examiner has been requested to assess the impact of the Veteran's service-connected disabilities, together, on his employability.  Given the number of years since his last VA examinations, and the lack of any medical evidence addressing the combined impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment, the Board finds a remand is warranted in order to afford the Veteran a comprehensive examination to address this outstanding issue.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include any development indicated by the VA Form 21-8940 submitted in April 2017.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  If the RO or AMC is unable to grant entitlement to a TDIU based on the evidence of record, afford the Veteran a VA examination or examinations, by a qualified examiner or examiners, to assess the combined impact of his service-connected disabilities on his employability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner(s) should discuss how the Veteran's service-connected disabilities might impair employment, indicating any likely limitations.  To the extent possible, the examiner(s) should discuss how the limitations presented by all of the Veteran's service-connected disabilities, together, might impact employment, taking into account the Veteran's occupational history and background.

Ultimately, the examiner(s) should opine as to whether the Veteran's service-connected disabilities alone render him unable to secure and maintain substantially gainful employment.

The examiner(s) must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development it determines to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


